Citation Nr: 1433203	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In his April 2010 claim for benefits, the Veteran contends he is entitled to service connection for PTSD due to military sexual trauma sustained in service.  The Board has recharacterized his claim more generally as one of entitlement to service connection for a psychiatric disorder to include PTSD, depression, and anxiety.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

The Veteran was scheduled for a December 2011 videoconference hearing at the Pittsburgh, Pennsylvania, RO.  The Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

This appeal involves a November 2013 Board remand for additional evidentiary development.  The Board finds that a remand is again necessary in order to obtain outstanding Social Security Administration (SSA) records.

At his February 2014 VA examination in connection with his claim, the Veteran reported that he currently collects income from SSA disability benefits.  As records held by SSA with respect to the Veteran's application for and receipt of SSA disability benefits might include those pertinent to the current appeal, the Board finds that remand to obtain any such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, efforts must be made to contact the SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) addressing his application for SSA benefits, and all underlying medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records and responses received should be associated with the claims file. 

2.  If any additional SSA records are obtained and associated with the claims file, provide the Veteran's claims file, including his SSA records, to the same VA examiner who conducted the February 2014 VA examination (or a suitable substitute if unavailable).  Upon review of the claims file, the examiner should provide an addendum opinion, in light of the additional records from SSA, indicating whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current psychiatric disability that is related to service.  The examiner should provide a complete rationale for any and all conclusions reached.  

3.  After completing the above development, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


